Court of Appeals, State of Michigan

                                              ORDER
                                                                          Mark T. Boonstra
People of MI v Kevin Raynard Jackson                                       Presiding Judge

Docket No.   322350                                                       Henry William Saad

LC No.       13-020353-FH                                                 Joel P. Hoekstra
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued October 13, 2015 is hereby VACA TED. A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zim mer Jr.. Chief Clerk, on




                                DEC 0 3 2015               ~~,GL
                                       Date                               Chie~